Citation Nr: 1536839	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  11-30 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for chloracne, to include secondary to Agent Orange exposure.

2.  Entitlement to service connection for Dupuytren's contracture of the left hand.

3.  Entitlement to service connection for Dupuytren's contracture of the right hand.

4.  Entitlement to service connection for a vision disorder to include secondary to diabetes mellitus.

5.  Entitlement to service connection for hypertension to include secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to January 1973.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi. 


FINDING OF FACT

In Augsut 2015, prior to the promulgation of a decision in the appeal, the Jackson, Mississippi RO received notification from the appellant that a withdrawal of these claims was requested. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  

In August 2015, the appellant submitted a statement stating that he wished to withdraw his appeal as to these claims.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


